—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered November 21, 1997, convicting him of sodomy in the second degree (two counts) and endangering the welfare of a minor, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly permitted the People to offer prompt outcry evidence (see, People v McDaniel, 81 NY2d 10; People v Rice, 75 NY2d 929).
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Fleming, 70 NY2d 947) and, in any event, are without merit. Sullivan, J. P., S. Miller, Altman and Friedmann, JJ., concur.